DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visel (US2010/0185437) in view of Agarwal et al (US2020/0311473) and further in view of Wu (US2018/0174020).

Regarding claims 1, 8 and 15, Visel teaches a method of pairing a user response and associated context 
(Visel, Fig. 2, “textual input is received in a dialogue and volition block 202, which is operable to pass the information to a parser and conceptualizer 204. The parser dissects incoming text, extracting basic kernel information from each sentence, such as the verbs, subjects, etc. The intention of the parser is not to permit one to memorize the sentence, but to permit one to move into a conceptual realm. In general, it performs some form of semantic grammar analysis on the sentence and the sentence elements in some orderly manner. Input to the parser is a set of "tokens" previously extracted from the sentence”, [0038]; Fig. 3, tokenize 302)
	Visel does not expressly disclose but Agarwal teaches:
	… associated context with a neural network…
(Agarwal, Fig. 2, a tokenizer may include “At a step 210, an artificial neural network adapted to identify one or more entities in sentences is trained to determine a first trend set. Moreover, the training is based on the received one or more sentences, the character level features for each character of the plurality of tokens of the one or more sentences and the token level feature for each token of the plurality of tokens of the one or more sentences”, [0111])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Agarwal into the system or method of Visel in order to identify entities in text sentences using a neural network for better coverage and accuracy. The combination of Visel and Agarwal also teaches other enhanced capabilities.
	The combination of Visel and Agarwal further teaches:
the virtual assistant computer receiving detected user generated text input;
the virtual assistant computer determining context of the detected user generated text input 
(Visel, Fig. 3, tokenizing block 302, parser 304 and conceptualize block 306 together form a “generalized” tokenizer (=> “virtual assistant computer”) for parsing the input sentences into context; “The parsing operation is illustrated by block 304, which is operable to parse the sentence into context pool lists. These are lists of neurons that refer to such things as topics and references, which are placed in a context pool memory 206. The context pool memory 206 defines neurons that are associated with a situational context of a present input”, [0039])
the virtual assistant computer comparing the context of the detected user generated text input by comparing a confidence score representing context of the user generated input to a classification associated with each of a plurality of existing nodes comprising a neural network;
for confidence scores below a threshold relative to the classification associated with each of the plurality of existing nodes of the neural network, the virtual assistant computer creating a new node within the neural network and assigning the context of the detected user generated text to the new node; and
for confidence scores equal to or above a threshold relative to the classification associated with each of the plurality of existing nodes of the neural network, the virtual assistant computer assigning the context of the detected user generated text to an existing node of the plurality of nodes of the neural network with a same or similar context.
(Visel, “In FIG. 3, a tokenizing block is illustrated by a block 302, which receives the text input and determines if a particular word or such has an existing neuron associated therewith. If not, the tokenizing block 302 will create new neurons for new and unknown words”, [0039]; this involves with a comparison process to determine if the input words are related to an existing neuron (concept); the comparison process is inherently associated with certain thresholds (“confidence scores”); if yes, stick with the existing neuron (concept); if not, create a new neuron (concept); such a comparison process may be carried out in a neural network of Agarwal (Fig. 2, [0111]))
	The combination of Visel and Agarwal does not expressly disclose but Wu teaches:
	… by employing a nonfunctional requirement compute component and a nonfunctional requirement scorer and ranker component;
(Wu, Figs. 1A and 4B; “the context summary system 112 determines replaceable elements in the collection based on the analysis of the collection utilizing the machine learning algorithm and vocabulary index 118 and replaces the replaceable elements with a corresponding topic element to form a modified collection. For example, the context summary system 112 will replace pronouns, such as “he”, “she”, “him”, “her”, “I”, “they”, “them”, “it”, “that” etc. with the corresponding topic elements that these pronouns represent. For example, during a conversation about “Barrack Obama” the context summary system 112 will replace the words, “him”, “he”, the president”, and “the commander in chief” with the corresponding topic element of “Barrack Obama.””, [0086]; the words “he”, “she”, “him”, “her”, “I”, “they”, “them”, “it”, “that” etc. may be considered as nonfunctional words which are identified by the context summary system 112; “Next, the context summary system 112 ranks the elements based on the number of times each element is listed in the modified query to form ranked elements. After the elements have been ranked, the context summary system 112 determines one or more contexts 124 for the query 130 based on the ranked elements… The context summary system 112 scores the sentences in the collection based on the timing and the one or more contexts”, [0087]; the context summary system 112 determines the context of the user query by identifying the nonfunctional words and analyzing (scoring, ranking) their occurrence frequency)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wu into the modified system or method of Visel and Agarwal in order to determine context of user inputs using a machine learning algorithm for identifying and analyzing (scoring, ranking) nonfunctional words such as pronouns. The combination of Visel, Agarwal and Wu also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 2-7, 9-14 and 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-7, 9-14 and 16-20 recite(s) limitation(s) related to specific steps or instructions of determining context of the detected user generated text input. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 1018/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
12/2/2022